DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17: In lines 1-2, the claim recites “the first element and/or the second element”. This limitation lacks antecedent basis within the claim. Are these the “at least two plate elements”?
Claim 18: In line 2, the claim recites “the first element and/or the second element”. This limitation lacks antecedent basis within the claim. Are these the “at least two plate elements”?
Claim 19: In lines 2-3, the claim recites “the first element and the second element”. This limitation lacks antecedent basis within the claim. Are these the “at least two plate elements”?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupitch (US2,681,679).
Claim 1: Poupitch provides a connection system (Fig. 1-2) for connecting at least two, plate- like elements (Fig. 2), the connection system comprising a bolt (Fig. 2), a nut (12) that corresponds to the bolt and has a screwing channel (Fig. 1-2) which extends along a screwing axis  and into which the bolt can be screwed (Fig. 2), and a cage (14) for receiving the nut (Fig. 2), characterized in that the nut has a foot portion (12, Fig. 4) and a head portion (18) adjoining said foot portion along the screwing axis (Fig. 2), the foot portion projecting, at least in portions, beyond the head portion (Fig.2) in a direction perpendicular to the screwing axis (Fig. 2), wherein the foot portion has an upper side, wherein the upper side is configured to rest against a surface of the elements for connecting the elements (Fig. 1).
Claim 2: Poupitch provides the foot portion (12) and the head portion (18) of the nut merge into one another in a stepped manner (Fig. 2).
Claim 3: Poupitch provides the screwing channel extends through the head portion (18)  and through the foot portion (12), in the form of a through-opening through the head portion and the foot portion (Fig. 2).
Claim 4: Poupitch provides the upper side is flat (Fig. 1).
Claim 5: Poupitch provides the cage (14) has a base portion (24) and a lateral portion (22) adjoining the base portion, and delimits a receiving space (Fig. 2-3) for the nut (12), the lateral portion (22) having at least one aperture (Fig. 2-3) through which the nut (12) can be pushed into the receiving space at least in part (Fig. 2-3).
Claim 6: Poupitch provides the cage (14) has a cover portion (20), the cover portion (20) adjoining the lateral portion (22) and being arranged at a distance from the base portion (24).
Claim 7: Poupitch provides a bolt opening (Fig. 2) for the passage of the bolt is provided in the base portion and/or the cover portion (20).
Claim 8: Poupitch provides the cage (14) and the nut (12) are designed such that the nut can be pushed through the aperture in the lateral portion (22) into the receiving space in the direction perpendicular to the screwing axis (Fig. 3), such that the screwing channel is aligned with the bolt opening in the base portion and/or the bolt opening in the cover portion (20, Fig. 2).
Claim 9: Poupitch provides when the nut (12) is pushed into the receiving space, the head portion (18) is completely received in the receiving space and the foot portion (12) protrudes, at least in part, from the receiving space through the aperture in the lateral portion (22; Fig. 1;5).
Claim 13: Poupitch provides characterized in that, viewed in projection along the screwing axis, the base portion (24) is larger than the cover portion (20), in particular in that the base portion (24) protrudes beyond the cover portion (20) in the region of the aperture (Fig. 2).
Claim 14: Poupitch provides at least two projections (24) are provided on the cage (14), which projections adjoin the lateral portion (22) of the cage (Fig. 3) and/or the cover portion of the cage and extend away from the screwing axis (Fig. 4) and are arranged rotationally symmetrically and/or opposite one another with respect to the screwing axis (Fig. 4).
Claim 16: Poupitch provides an arrangement (Fig. 2) comprising a connection system for connecting at least two plate-like elements (Fig. 2), the connection system comprising a bolt (Fig. 2), a nut  (12) that corresponds to the bolt and has a screwing channel which extends along a screwing axis and into which the bolt can be screwed, and a cage (14) for receiving the nut, characterized in that the nut has a foot portion (12) and a head portion (18) adjoining said foot portion along the screwing axis, the foot portion projecting, at least in portions, beyond the head portion in a direction perpendicular to the screwing axis (Fig. 2), wherein the foot portion has an upper side, wherein the upper side is configured to rest against a surface of the elements for connecting the elements, (Fig. 1), wherein at least one of the at least two plate-like elements has at least one hole (Fig. 2), wherein the hole has a shape corresponding to the nut and/or to a base portion (24) of the cage (14) such that the cage (14), together with the received nut (12), can be introduced into the hole (Fig. 1-4).
Claim 17: Poupitch provides the first element and/or the second element (Fig. 2) has a first elongate hole (28) having two long sides and the distance between the long sides (Fig. 3) corresponds to the base portion (24) of the cage (14) such that the cage, together with the received nut, can be introduced into the elongate hole and the connection system can be moved along the elongate hole (Fig. 1-5).

Allowable Subject Matter
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Claims 18-19 are rejected under 112 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	8/23/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726